Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing August 27, 2007 Division of Corporation Finance United States Securities and Exchange Commission Washington, DC 20549 Attn: Mr. Michael Moran Accounting Branch Chief Re: Syms Corp Form 10-K for the fiscal year ended March 3, 2007 Filed April 27, 2007 Form 10-Q for the fiscal year ended June 2, 2007 Filed July 2, 2007 File No. 1-8546 Dear Mr. Moran: We are writing in response to the comment of the Staff of the Division of Corporation Finance of the Securities and Exchange Commission (the Commission) that was contained in your letter dated August 13, 2007, a copy of which is annexed (the Comment Letter). Please note that the numbered paragraph set forth below corresponds to the paragraph number contained in the Comment Letter. 1. The following disclosure will be provided in future filings: Merchandise Inventory  Inventory is stated at the lower of cost of market, FIFO retail method. Inventory cost and the resulting gross margins are calculated by applying a cost to retail ratio between the costs of goods available for sale and the retail value of inventories. The significant estimates used are for markdowns and shrinkage. Factors considered in the determination of permanent markdowns include current and anticipated demand, customer preferences, age of the merchandise, fashion trends and weather conditions. In addition, inventory is also evaluated against corporate pre-determined historical markdown trends. When a decision is made to permanently markdown merchandise, the resulting gross margin reduction is recognized in the period the markdown is recorded. The timing of the decision, particularly surrounding the balance sheet date, can have a significant effect on the results of operations. SYMS Corp  One Syms Way, Secaucus, NJ 07094  (201) 902-9600 WWW.SYMS.COM Shrinkage is estimated as a percentage of sales for the period from the date of the last physical inventory to the end of the fiscal year. Physical inventories are taken at least annually for all stores and inventory records are adjusted accordingly. The shrinkage rate from the most recent physical inventory, in combination with historical experience, is used as the standard for the shrinkage accrual following the physical inventory. The Company has found the use of these estimates to be appropriate and actual results have not differed materially. However, the Company is subject to certain risks and uncertainties that could cause its future estimates to differ materially from past experience. 2. In future filings, we will exclude from our disclosure all of the definition of disclosure controls and procedures. As you requested, listed below is what our revised disclosure will look like in future filings: Controls and Procedures  Under the supervision and with the participation of our management, including Marcy Syms, the Chief Executive Officer of the Company, and Antone F. Moreira, the Chief Financial Officer of the Company, we have evaluated the effectiveness of our disclosure controls and procedures as required by Rule 13a-15(b) of the Securities Exchange Act of 1934, as amended (the Exchange Act), as of the end of the period covered by this report. Based on that evaluation, the Chief Executive Officer and the Chief Financial Officer have concluded that these disclosure controls and procedures are effective. Notwithstanding the foregoing, a control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that it will detect or uncover failures within the Company to disclose information otherwise required to be set forth in the Companys periodic reports. 3. The Certification filed by the Chief Financial Officer referenced the incorrect form since it statesForm 10-K for the quarter ended June 2, 2007. Our intent was to reference Form 10-Q for the quarter ended June 2, 2007.
